                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 HELSON PABÓN GONZÁLEZ,

                              Plaintiff,
                                                                         ORDER
        v.
                                                                      19-cv-442-jdp
 SANDRA McARDLE,

                              Defendant.


       Plaintiff Helson Pabón González, appearing pro se, is a former prisoner at Wisconsin

Secure Program Facility. He alleges that defendant Nurse Practitioner Sandra McArdle would

not give him pain medication to help treat his painful lower back injury. But Pabón González

has not signed a release authorizing McArdle to view his medical records. McArdle filed a

motion to dismiss the case for Pabón González’s failure to do so. Dkt. 21. The court twice told

Pabón González that he would have to share relevant medical records or the case would be

dismissed. See Dkt. 25 and Dkt. 29. But he has still not complied: McArdle has filed a second

motion to dismiss the case, saying that Pabón González has still not signed a release form.

Dkt. 31. Pabón González hasn’t responded to the motion to dismiss. Because Pabón González

has not complied with court directives to share his medical records and he has not responded

to the newest motion to dismiss, I will grant McArdle’s motions to dismiss the case. That

dismissal will be with prejudice.

       McArdle has also filed a motion to stay the schedule, Dkt. 34. I will deny that motion

as moot.
                                  ORDER

IT IS ORDERED that:

1. Defendant’s motions to dismiss the case, Dkt. 21 and Dkt. 31, are GRANTED. This
   case is DISMISSED with prejudice. The clerk of court is directed to enter judgment
   for defendant and close this case.

2. Defendant’s motion to stay the schedule, Dkt. 34, is DENIED as moot.

Entered March 31, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      2
